Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  154358                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  STEVEN ILIADES and JANE ILIADES,                                                                          Joan L. Larsen,
            Plaintiffs-Appellees,                                                                                     Justices

  v                                                                 SC: 154358
                                                                    COA: 324726
                                                                    Oakland CC: 12-129407-NP
  DIEFFENBACHER NORTH AMERICA, INC.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 19, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the plaintiff Steven Iliades’ conduct prior to being injured constituted
  misuse of the press machine that was reasonably foreseeable. See MCL 600.2945(e) and
  MCL 600.2947(2). The parties should not submit mere restatements of their application
  papers.

         YOUNG, J., did not participate.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 7, 2017
           t0404
                                                                               Clerk